Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           FILED
any court except for the purpose of                           Jun 28 2012, 8:33 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                  GREGORY F. ZOELLER
Lawrenceburg, Indiana                             Attorney General of Indiana

                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TIMOTHY J. CANFIELD,                              )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 15A01-1112-CR-576
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE DEARBORN SUPERIOR COURT
                         The Honorable Jonathan N. Cleary, Judge
                              Cause No. 15D01-0808-FB-8



                                         June 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Timothy J. Canfield appeals the trial court’s imposition of 730 days of his

previously suspended sentence following the revocation of his probation. Canfield raises

a single issue for our review, namely, whether the trial court abused its discretion when it

ordered him to serve 730 days of his previously suspended sentence. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On May 28, 2009, Canfield pleaded guilty to burglary, as a Class B felony.

Pursuant to his plea agreement, the trial court sentenced Canfield to ten years, with eight

years suspended to supervised probation. On June 16, 2010, the State charged Canfield

with contributing to the delinquency of a minor, a Class A misdemeanor. As a result of

the June 2010 charge, the trial court revoked one year of Canfield’s previously suspended

sentence, but the court permitted him to serve six months of that one year on in-home

detention.

       As part of Canfield’s in-home detention, he was required to contact the

Southeastern Regional Community Corrections Program (“SERCC”) if he left work early

and when he arrived home from work. Canfield was also required to return directly to his

residence if he left work or was released from work early. He began his in-home

detention on May 5, 2011.

       Less than two months later, on July 1, 2011, SERCC worker Kayla Skipton was in

Greendale at about 2:55 in the afternoon checking on another probationer when her

scanner picked up the signal from Canfield’s ankle bracelet. Canfield later testified that

he had passed out at work from heat exhaustion and went to his sister’s house in


                                             2
Greendale to borrow money so he could see a doctor. Canfield never saw a doctor, and

his employer testified that he did not recall Canfield getting sick that day and that no one

had reported Canfield having passed out at work.

        The State filed its notice of probation violation on July 14, 2011.        Canfield

admitted to the violation. In determining Canfield’s sanction, the court noted that he had

been given an opportunity to serve most of his sentence through alternatives to

incarceration despite the seriousness of the underlying offense. The court also noted that

this was Canfield’s second probation violation. The court then ordered him to serve 730

days of his previously suspended sentence. This appeal ensued.

                            DISCUSSION AND DECISION

        Canfield appeals the court’s order that he serve 730 days of his previously

suspended sentence. Once a trial court has exercised its grace by ordering probation

rather than incarceration, “the judge should have considerable leeway in deciding how to

proceed.” Prewitt v. State, 878 N.E.2d 184, 187 (Ind. 2007). If this discretion were not

given to trial courts and sentences were scrutinized too severely on appeal, trial judges

might be less inclined to order probation. Id. Accordingly, a trial court’s sentencing

decision for a probation violation is reviewable using the abuse of discretion standard.

Id. An abuse of discretion occurs where the decision is clearly against the logic and

effect of the facts and circumstances. Id. If a trial court finds that a person has violated

his probation before termination of the period, the court may order execution of all or part

of the sentence that was suspended at the time of initial sentencing. Ind. Code § 35-38-2-

3(g).


                                             3
       Here, Canfield argues that the trial court abused its discretion because “his

violation was minor” and the “exact facts of this violation were disputed.” Appellant’s

Br. at 7. Insofar as Canfield’s argument on appeal is based on facts not favorable to the

judgment, we will not consider his argument. And Canfield’s argument that his violation

was “minor” ignores the whole point of in-home detention.

       Probation, including placement in an in-home detention program, is a matter of

grace and a conditional liberty that is a favor, not a right. Cox. v. State, 706 N.E.2d 547,

549 (Ind. 1999). The trial court did not abuse its discretion when it ordered Canfield to

serve 730 days of his previously suspended eight years. Canfield admitted to violating

SERCC’s rules when he left work without informing SERCC and without proceeding

directly to his residence. This was his second violation of his probation within one year.

And he violated SERCC’s rules less than two months after having been given a second

chance following his first probation violation. The court’s judgment is affirmed.

       Affirmed.

RILEY, J., and DARDEN, J., concur.




                                             4